Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of February 27, 2020 by and among TRANSMEDICS, INC., a Delaware
corporation (the “Borrower”), TRANSMEDICS GROUP, INC., a Massachusetts
corporation (“TransMedics Group”), and TRANSMEDICS B.V., a Dutch private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
(“TransMedics B.V.” and together with TransMedics Group, the “Guarantors” and
each, a “Guarantor”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of June 22, 2018, by and between the Borrower, as borrower, and the
Lender, as lender (as heretofore amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower wishes to amend certain provisions of the Credit Agreement
as provided in this Amendment;

WHEREAS, Section 8.14(vi) of the Credit Agreement prohibits changing the Fiscal
Year or Fiscal Quarter of the Borrower and pursuant to Section 10.1 of the
Credit Agreement, the Credit Agreement may be amended in writing and consented
to by the Lender and the Borrower.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

2. Waiver. The Lender hereby waives any non-compliance by the Borrower, as a
result of the change of the Borrower’s Fiscal Year and Fiscal Quarters pursuant
to this Amendment, with the covenant set forth in Section 8.14(vi) of the Credit
Agreement.

3. Amendments to Section 1.1 of the Credit Agreement. Upon the satisfaction of
the conditions precedent set forth in Section 4 below, the Lender and the
Borrower hereby agree that the definitions of “Fiscal Quarter” and “Fiscal Year”
in the Credit Agreement shall be amended and restated, respectively, as follows:

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year ending each of
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the fiscal year of the Borrower ending December 31 of each
calendar year.

4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Lender of counterpart signatures to this Amendment
duly executed and delivered by the Lender, the Borrower and each Guarantor.



--------------------------------------------------------------------------------

5. No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Lender to agree to or grant any similar or future
consent, waiver or amendment of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

6. Waiver and Release. TO INDUCE THE LENDER, TO AGREE TO THE TERMS OF THIS
WAIVER, THE BORROWER AND THE GUARANTORS (FOR THEMSELVES AND THEIR AFFILIATES)
(COLLECTIVELY, THE “RELEASING PARTIES”) REPRESENT AND WARRANT THAT AS OF THE
DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO THEIR OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

(a) WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF;

(b) FOREVER RELEASE, RELIEVE AND DISCHARGE THE LENDER, ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, MEMBERS, PARTNERS, PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS,
ACCOUNTANTS, AGENTS, EMPLOYEES AND REPRESENTATIVES (COLLECTIVELY, THE “RELEASED
PARTIES”), AND EACH OF THEM, FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS,
CAUSES OF ACTION, DEBTS, OBLIGATIONS, PROMISES, ACTS, AGREEMENTS AND DAMAGES, OF
WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER
AT LAW OR IN EQUITY, WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY,
SHALL, OR CAN HEREAFTER HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY BASED UPON, CONNECTED WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT
AND/OR OMISSIONS AT ANY TIME FROM THE BEGINNING OF THE WORLD THROUGH AND
INCLUDING THE DATE HEREOF, INCLUDING WITHOUT LIMITATION ANY AND ALL CLAIMS
AGAINST THE RELEASED PARTIES ARISING UNDER OR RELATED TO THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE RELEASING PARTIES AND THE RELEASED PARTIES HEREBY AGREE THAT THE
RELEASE CONTAINED HEREIN DOES NOT INCLUDE A RELEASE OF ANY CLAIM OR OBLIGATION
AGAINST THE RELEASED PARTIES ARISING AFTER THE DATE HEREOF UNDER THE TERMS OF
THE LOAN DOCUMENTS WHICH CLAIM OR OBLIGATION DOES NOT ARISE, DIRECTLY OR
INDIRECTLY, OUT OF AND IS IN NO WAY BASED UPON MATTERS, THINGS, ACTS, CONDUCT
AND/OR OMISSIONS OCCURRING PRIOR TO THE DATE HEREOF;

 

-2-



--------------------------------------------------------------------------------

(c) IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, ACKNOWLEDGE THAT THEY ARE
AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS PRESENTLY UNKNOWN OR UNSUSPECTED,
OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH THEY KNOW OR BELIEVE TO BE
TRUE, WITH RESPECT TO THE MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE
INTENTION OF THE RELEASING PARTIES, THROUGH THIS AMENDMENT AND WITH ADVICE OF
COUNSEL, FULLY, FINALLY AND FOREVER TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS
RELATED THERETO, WHICH DO NOW EXIST, OR HERETOFORE HAVE EXISTED. IN FURTHERANCE
OF SUCH INTENTION, THE RELEASES HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A
FULL AND COMPLETE RELEASE OR WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE
DISCOVERY OR EXISTENCE OF ANY SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS
RELATED THERETO;

(d) COVENANT AND AGREE NOT TO BRING ANY CLAIM, ACTION, SUIT OR PROCEEDING
AGAINST THE RELEASED PARTIES, DIRECTLY OR INDIRECTLY, REGARDING OR RELATED IN
ANY MANNER TO THE MATTERS RELEASED HEREBY, AND FURTHER COVENANT AND AGREE THAT
THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING; AND

(e) REPRESENT AND WARRANT TO THE RELEASED PARTIES THAT THEY HAVE NOT HERETOFORE
ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR TRANSFER, TO ANY PERSON OR
ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

7. Counterparts. This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by e-mail (e.g., “pdf” or
“tiff”) or telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

TRANSMEDICS, INC.,

as the Borrower

By:   /s/ Stephen Gordon  

Name: Stephen Gordon

Title: Chief Financial Officer

 

TRANSMEDICS B.V.,

as Guarantor

By:   /s/ Stephen Gordon  

Name: Stephen Gordon

Title: Authorized Representative

 

TRANSMEDICS GROUP, INC.,

as Guarantor

By:   /s/ Stephen Gordon  

Name: Stephen Gordon

Title: Chief Financial Officer, Treasurer and Secretary

 

ORBIMED ROYALTY

OPPORTUNITIES II, LP,

as the Lender

 

By OrbiMed Advisors LLC,

its investment manager

By:   /s/ Sven H. Borko  

Name: Sven H. Borko

Title: Member

 

Signature Page to First Amendment to Credit Agreement